Citation Nr: 0207579	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  00-16 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 6, 
1991 for the award of service connection for non-Hodgkin's 
lymphoma.


REPRESENTATION

Veteran represented by:	National Veterans Legal 
Services Program


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from December 1949 to 
December 1953, and from January 1954 to December 1979.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
January 1999 decision of the Department of Veterans Affairs 
(VA) Waco Regional Office (RO) which denied an effective date 
earlier than February 6, 1991 for the award of service 
connection for non-Hodgkin's lymphoma.  In June 2002, a 
motion to advance this case on the Board's docket was granted 
under 38 U.S.C.A. § 7107 & 38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.  

2.  He was diagnosed with non-Hodgkin's lymphoma in May 1985.  

3.  On March 21, 1991, his original claim of service 
connection for non-Hodgkin's lymphoma was received at the RO.  

4.  By June 1991 decision, the RO granted service connection 
for non-Hodgkin's lymphoma, effective February 6, 1991, the 
date of liberalizing legislation; while he was duly notified 
of the RO determination and of his procedural and appellate 
rights by August 1991 letter, he did not appeal the RO 
decision.  

5.  The June 1991 RO decision did not correctly apply the 
pertinent statute and regulatory provisions regarding the 
effective date for the award of service connection for non-
Hodgkin's lymphoma.


CONCLUSION OF LAW

The criteria for an effective date of March 21, 1990, but no 
earlier, for the award of service connection for non-
Hodgkin's lymphoma have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105, 3.114, 3.313 
(1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2001).  VCAA also requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  

As noted below, the essence of the veteran's argument in this 
case is that an unappealed June 1991 rating decision was 
clearly and unmistakably erroneous in failing to assign an 
effective date earlier than February 6, 1991.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that VCAA has 
no applicability in determining whether there was clear and 
unmistakable error in decisions by the RO.  See Baldwin v. 
Principi, 15 Vet. App. 302 (2001); Parker v. Principi, 15 
Vet. App. 407 (2002); see also Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  

To the extent that the veteran's arguments for an earlier 
effective date do not rely on a theory of clear and 
unmistakable error, the Board finds that VA has satisfied any 
duties to the veteran, under both former law and VCAA.  A 
review of the record indicates that the veteran has been 
informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via a rating 
decision and Statements of the Case.  The Board concludes the 
discussions in these documents adequately complied with VA's 
notification requirements.  Moreover, based on the facts in 
this case, the record is complete.  There is no dispute as to 
the pertinent facts.  There is likewise no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  Thus, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The record shows that in January 1980, shortly after his 
separation from active service, the veteran filed a claim of 
service connection for several disabilities; however, his 
application is silent for reference to non-Hodgkin's 
lymphoma.

By June 1980 decision, the RO granted service connection for 
arthritis of the left knee, ankle, and elbow, as well as 
hearing loss and dermatitis.  Service connection was denied 
for the remaining disabilities claimed by the veteran.  He 
was notified of the RO determination by July 1980 letter, but 
he did not appeal.  

On May 21, 1985, VA received a Statement in Support of Claim 
from the veteran on which he indicated that he had been 
hospitalized at Brooke Army Medical Center (AMC) on May 1, 
1985 for treatment of his "service-connected disabilities."  
He indicated that "a reevaluation of these disabilities may 
be indicated."  He made no mention of non-Hodgkin's 
lymphoma.  

In connection with the veteran's claim, the RO duly requested 
hospitalization records from Brooke AMC.  The following 
month, the RO received a copy of a hospitalization report 
showing that the veteran had been admitted with complaints of 
generalized fatigue, night sweats, and constipation.  On 
admission, he reported that a prior chest X-ray by a private 
physician had demonstrated bilateral hilar adenopathy.  The 
initial clinical impression was non-Hodgkin's lymphoma and 
the veteran underwent treatment with chemotherapy.  The 
diagnoses on discharge was diffuse histiocytic 
lymphoma/immunoblastic sarcoma.  

By July 1985 rating decision, the RO denied increased ratings 
for the veteran's service-connected disabilities, finding 
that the hospitalization report showed no evidence of an 
increase in severity of the conditions.  The veteran was 
notified of the RO decision by July 1985 letter, but he did 
not appeal.

The veteran thereafter communicated with VA on several 
occasions regarding matters relating to additional 
compensation for his dependents and an increased rating for 
his service-connected hearing loss.  At no time did he make 
any reference to non-Hodgkin's lymphoma or otherwise indicate 
that he wished to seek service connection for that 
disability.  

On March 21, 1991, the veteran submitted two medical 
statements.  The first, dated in May 1985, showed that the 
veteran had been diagnosed with non-Hodgkin's lymphoma, that 
he had begun an 8-week course of chemotherapy, and that his 
prognosis was poor.  The second statement, dated in August 
1986, indicated that he had completed a 30-week course of 
chemotherapy with a full resolution of all his symptoms.  It 
was further noted that a comprehensive evaluation had 
revealed no evidence of malignant disease and that he was in 
full remission.  

On VA medical examination in May 1991, the veteran reported 
that he had been diagnosed with non-Hodgkin's lymphoma in 
1985 and had undergone chemotherapy.  His disease was noted 
to have been in remission since 1986 and he indicated that he 
had no treatment since that time.  After examination, the 
diagnosis was non-Hodgkin's lymphoma, post chemotherapy, in 
remission.  

By June 1991 decision, the RO granted service connection for 
non-Hodgkin's lymphoma, effective February 6, 1991, which the 
RO noted was the effective date of the Agent Orange Act of 
1991.  The veteran was notified of the decision, and of his 
procedural and appellate rights, by August 1991 letter.  He 
did not appeal the RO decision.  

In September 1992, the veteran filed a claim for, inter alia, 
increased rating for non-Hodgkin's lymphoma.  He made no 
mention of the effective date assigned by the RO for the 
award of service connection for that disability.  In April 
1993, the RO denied his claim and notified him of the 
decision in May 1993.  He did not appeal that determination.  

In November 1998, the veteran's then-representative filed a 
claim for "retroactive service-connected compensation for 
non-Hodgkin's lymphoma."  He argued, inter alia, that the 
June 1991 decision was clearly and unmistakably erroneous in 
assigning an effective date of February 6, 1991, as an 
advisory opinion of VA's General Counsel held that, where the 
Secretary publishes a regulation with a retroactive effective 
date which liberalizes the burden of proof in establishing 
eligibility for veterans' benefits, the Secretary may 
authorize payment of benefits to an otherwise eligible 
claimant whose claim was denied under prior law, based on the 
date of submission of a previously-denied claim, but in no 
event earlier than the effective date of the liberalizing 
regulation.  See VA O.G.C. Adv. Op. 28-90 (May 1, 1990).  In 
the alternative, he argued that "[b]y now reopening his 
claim," the veteran was entitled to an effective date of May 
5, 1985 for the award of service connection for non-Hodgkin's 
lymphoma under VA O.G.C. Prec. Op. No. 5-94 (Feb. 18, 1994) 
(published in 59 Fed. Reg. 27,308 (1994).  

By January 1999 rating decision, the RO denied an effective 
date earlier than February 6, 1991, finding that the veteran 
had not filed a claim of service connection for non-Hodgkin's 
lymphoma prior to March 21, 1991.  

In a May 1999 Notice of Disagreement, the veteran's then-
representative argued that the veteran's May 5, 1985 letter 
was an informal claim of service connection for non-Hodgkin's 
lymphoma under 38 C.F.R. § 3.155, which had never been 
adjudicated.  Thus, he argued that the claim should now be 
adjudicated and an effective date of May 5, 1985 assigned.  
In the alternative, he argued that the June 1991 decision was 
clearly and unmistakably erroneous as the veteran should have 
been assigned an effective date of March 21, 1990, one year 
prior to the date of receipt of his claim under 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.  

In June 2002, the veteran's current representative argued 
that the veteran was entitled to an effective date of March 
21, 1990 for the award of service connection for non-
Hodgkin's lymphoma, based on 38 U.S.C.A. § 5110(g) and 
38 C.F.R. §§ 3.313, 3.114.  She noted that on October 26, 
1990, VA promulgated section 3.313 which established 
presumptive service connection for non-Hodgkin's lymphoma 
based on service in Vietnam.  She indicated that the veteran 
had filed his claim of service connection for non-Hodgkin's 
lymphoma on March 21, 1991.  Based on the facts of the 
veteran's case, it was argued that 38 U.S.C.A. § 5110(g) and 
38 C.F.R. §§ 3.313, 3.114 provided that if a claim is 
reviewed at the request of the claimant more than a year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of the request, namely March 21, 1990.  

II.  Analysis

As noted above, on March 21, 1991, the veteran's original 
claim of service connection for non-Hodgkin's lymphoma was 
received at the RO.  Here, the Board observes that the 
veteran and his current representative presently concede that 
the March 21, 1991 letter submitted by the veteran represents 
his original claim of service connection for non-Hodgkin's 
lymphoma.  

However, in a May 1999 Notice of Disagreement, the veteran's 
former representative argued that the veteran's May 5, 1985 
letter seeking an increased rating for his service-connected 
disabilities was an informal claim of service connection for 
non-Hodgkin's lymphoma under 38 C.F.R. § 3.155.  Thus, he 
argued that an effective date of May 5, 1985 should be 
assigned.  To afford the veteran every consideration, the 
Board will address such argument.  

Under applicable criteria, a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a) (2001).  

The terms "claim" or "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2001).

An informal claim is any communication or action indicating 
an intent to apply for one or more benefits.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2001) (emphasis added).

The Board notes that nowhere in his May 5, 1985 statement did 
the veteran make any reference to non-Hodgkin's lymphoma, nor 
did he evidence a belief in entitlement to service connection 
for that disability.  Rather, he specifically limited his 
claim to an increased rating for his service-connected 
disabilities.  The Board's conclusion that he did not intend 
to seek service connection for non-Hodgkin's lymphoma at the 
time of his May 1985 statement is strengthened by the fact 
that in subsequent statements to the RO between May 1985 and 
May 1991, he made absolutely no reference to service 
connection for non-Hodgkin's lymphoma.  

The Board has considered the fact that Army hospitalization 
reports identified by the veteran contained a diagnosis of 
non-Hodgkin's lymphoma.  In that regard, the Board has 
considered the provisions of 38 C.F.R. § 3.157, but concludes 
that this section is not applicable here.  Under 38 C.F.R. 
§ 3.157, the date of a VA or uniformed services 
hospitalization report may only be used to establish the 
effective date where service connection is already 
established or where a claim specifying the benefit sought is 
received within one year of hospital admission.  See 38 
C.F.R. § 3.157(b) (2001).  Neither is the case here.  

The Board also notes that the Court has held that "[t]he 
mere presence of the medical evidence [in the record] does 
not establish an intent on the part of the veteran" to seek 
service connection for a condition.  Brannon v. West, 12 Vet. 
App. 32, 35 (1998).  Rather, "the effective date of an award 
of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection 
[between a claimed disorder and a service- connected 
disorder], but on the date that the application upon which 
service connection was eventually awarded was filed with 
VA."  Id.  Again, as the veteran had not been granted 
service connection for his non-Hodgkin's lymphoma, nor did he 
evidence a belief in entitlement to service connection for 
that disability, the mere receipt of medical records cannot 
be construed as an informal claim.  Lalonde v. West, 12 Vet. 
App. 377, 382 (1999); see also KL v. Brown, 5 Vet. App. 205, 
208 (1993) (VA outreach center records showing that veteran 
sought assistance for depression, substance abuse and 
domestic, marital, housing, and vocational problems did not 
show any intent on his part to seek service connection for 
post-traumatic stress disorder and did not identify the 
benefit sought - service connection).  

In view of the foregoing, the Board finds that neither the 
veteran's May 5, 1985 statement, nor the May 1985 
hospitalization records from Brooke AMC may be considered as 
an informal claim of service connection for non-Hodgkin's 
lymphoma.  Thus, the Board concludes (and the veteran 
apparently now concedes), that his original claim of service 
connection for non-Hodgkin's lymphoma was received by VA on 
March 21, 1991.  

After receiving the veteran's March 21, 1991 claim and 
further developing the record, by June 1991 rating decision, 
the RO granted service connection for non-Hodgkin's lymphoma, 
effective February 6, 1991, the effective date of the Agent 
Orange Act of 1991.  Although the veteran was notified of 
this decision and his procedural and appellate rights by 
August 1991 letter, he did not appeal within the applicable 
time period.  Thus, the June 1991 rating decision is final.  
38 C.F.R. §§ 3.104, 3.105(a).

In November 1998, well after the expiration of the appeal 
period, the veteran's former representative submitted a 
letter arguing that the veteran was entitled to an effective 
date earlier than February 6, 1991, for the award of service 
connection for non-Hodgkin's lymphoma.  

The doctrine of res judicata stands for the legal principle 
that a final judgment on the merits of a claim, rendered by 
an adjudicative body of competent jurisdiction, is conclusive 
as to the rights of the parties and constitutes a bar to a 
subsequent action on the same claim by the same parties.  See 
McDowell v. Brown, 5 Vet. App. 401 (1993).  The principle of 
collateral estoppel forbids relitigation of the same issue on 
the same facts.  Hazan v. Gober, 10 Vet. App. 511 (1992).  
These doctrines preclude parties from contesting matters that 
they have a full and fair opportunity to litigate, protects 
their adversaries from the expense and vexation attending 
multiple lawsuits, conserves judicial resources, and fosters 
reliance on judicial action by minimizing the possibility of 
inconsistent decisions.  Id.

However, in claims for VA benefits, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has set forth three 
grounds under which a veteran may seek further consideration 
of a previously closed case.  Routen v. West, 142 F.3d 1434, 
1440 (Fed. Cir. 1998).  The first ground under which a 
previously closed case may be reopened is when there is an 
intervening change in the applicable law.  In such cases, a 
new law may entitle a veteran to receive reconsideration of a 
claim, even though the claim is based on essentially the same 
facts as those in a previously adjudicated claim.  Routen, 
supra; see also Spencer v. Brown, 17 F. 3d. 368, 387-73 
(1994).  The Board has reviewed the applicable criteria and 
finds no intervening change in the law which would warrant an 
earlier effective date.  The second ground under which a 
previously closed case may be reopened is to present "new 
and material evidence" sufficient to reopen the claim.  Id.; 
38 C.F.R. § 3.156 (2001).  38 U.S.C.A. §§ 5108, 7105 (West 
1991).  In this case, the record contains no "new and 
material evidence" since the June 1991 rating decision.  In 
fact, the pertinent facts in this case are the same now as 
they were in June 1991.  The final basis, specified by 
statute, is to show that there was a "clear and unmistakable 
error" in the determination being reviewed.  See 38 C.F.R. § 
3.105(a).  This appears to be the primary basis for the 
veteran's claim.  

Prior determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2001).  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2001).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
"error" cannot be considered valid clear and unmistakable 
error claims.  Id. at 43-44.  Also, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)); see also VA O.G.C. 
Prec. Op. No. 12-95 (May 10, 1995), 60 Fed. Reg. 43,186 
(1995).

In this case, the pertinent facts before the RO at the time 
of the June 1991 rating decision were the same as they are 
now:  the veteran served in Vietnam during the Vietnam era, 
he was diagnosed with non-Hodgkin's lymphoma in May 1985, and 
his claim of service connection for non-Hodgkin's lymphoma 
was received on March 21, 1991.  The veteran does not contend 
that such facts were not before the RO at the time of the 
June 1991 rating decision.  Rather, he claims that the 
statutory and regulatory provisions extant at the time, 
specifically those pertaining to effective dates, were 
incorrectly applied.  The Board agrees.  

In that regard, in October 1990, VA implemented regulations, 
now codified at 38 C.F.R. § 3.313, to establish criteria to 
be followed in considering claims for service connection for 
non-Hodgkin's lymphoma by veterans who served in Vietnam 
during the Vietnam era.  These regulations were promulgated 
to implement a decision by the Secretary of VA based on the 
results of a study of the association of selected cancers 
with service in Vietnam by the Centers for Disease Control.  
This amendment to the regulations was made effective on 
August 5, 1964.  38 C.F.R. § 3.313; see 55 Fed. Reg. 43123 
(Oct. 26, 1990).

In February 1991, the Agent Orange Act of 1991, Pub. L. No. 
102-4 (codified at 38 U.S.C. § 1116, as amended) provided a 
presumption of service connection for veterans who served in 
Vietnam during the Vietnam era and subsequently developed 
certain diseases, including non-Hodgkin's lymphoma.  This Act 
was made effective upon enactment.  38 U.S.C.A. § 1116; see 
also Viglas v. Brown, 7 Vet. App. 1, 6 (1994).  The 
implementing regulations were finalized in May 1993 and also 
made effective February 6, 1991, the date that the 
legislation had been signed into law.  38 C.F.R. § 3.309(e); 
58 Fed. Reg. 29107 (May 19, 1993). 

Then, as now, the general provisions for assigning an 
effective date for an award for compensation based on an 
original claim provided that the effective date "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

However, 38 U.S.C.A. § 5110(g) provided an exception to 
section 5110(a).  That provision indicated that subject to 
the provisions of 38 U.S.C.A. § 5101 (which provides that a 
claim must be on file before benefits can be obtained), where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g) (West 1991); see also 38 C.F.R. § 3.114 
(1991).  

In this case, it appears that the RO awarded the veteran 
compensation under the provisions of the Agent Orange Act of 
1991.  However, both the Agent Orange Act of 1991 and 38 
C.F.R. § 3.313 are "liberalizing" provisions in that they 
lessened the burden of proof required to establish service 
connection for non-Hodgkin's lymphoma for veterans who served 
in Vietnam during the Vietnam era.

Because the veteran in this case was awarded compensation for 
non-Hodgkin's lymphoma pursuant to a liberalizing law, the 
Board finds that section 5110(g) should have been applied.  
Under this provision, the veteran was entitled to an 
effective date of one year prior to the date of receipt of 
his claim on March 21, 1991.  The Board observes that this 
interpretation of the provisions of 38 U.S.C.A. § 5110(g) and 
38 C.F.R. §§ 3.313, 3.114, as applied to factual situations 
similar to this case, were supported by both the VA General 
Counsel and the Federal Circuit, in opinions issued 
subsequent to the June 1991 rating decision.  See McCay v. 
Brown, 106 Fed. 3d 1577 (1997); VA O.G.C. Prec. Op. No. 5-94. 

In sum, the Board finds that the award of service connection 
for non-Hodgkin's lymphoma should have been made effective 
March 21, 1990, one year prior to the date of receipt of the 
veteran's March 21, 1991 claim.  However, an effective date 
prior to March 21, 1990, is clearly precluded under the 
statute.  See Viglas, supra (the language of section 5110(g) 
is clear in explicitly precluding an award of retroactive 
benefits beyond the one-year period provided for in section 
5110(g)).  

The Board can find no basis on which to assign an effective 
date earlier than March 21, 1990, including the General 
Counsel opinions cited by the veteran's former 
representative.  For example, VA O.G.C. Prec. Op. 5-94 "does 
not specifically address" the situation of a claimant who 
had not been denied service connection prior to the 
establishment of presumptive service connection for non-
Hodgkin's lymphoma.  Rather, such opinion "appears to assume 
that such a claimant would be precluded by the second 
sentence of section 5110(g) from receiving retroactive 
benefits for more than one year prior to the filing of an 
application."  Viglas, 7 Vet. App. at 6-7.  Likewise, VA 
O.G.C. Adv. Op. No. 28-90, cited by the veteran's 
representative, pertains specifically to cases where a 
veteran's claim of service connection had been previously 
denied, prior to the enactment of the liberalizing 
legislation.  Again, such is not the case here.

Finally, the Board has considered whether the veteran would 
be entitled to an earlier effective date under the final 
stipulation and order in Nehmer et al. v. United States 
Veterans Admin., et al, 712 F. Supp. 1404 (N.D. Cal. 1989) 
("Nehmer I"), and the specific guidance provided in Nehmer 
et al. v. United States Veterans Admin., et al., 32 F. Supp. 
2d. 1175 (N.D. Cal 1999) ("Nehmer II"), which created an 
exception to the general provisions governing the assignment 
of effective dates in certain cases.  Here, however, the 
Board finds that the effective date rules as set forth in 
Nehmer I and Nehmer II do not provide the basis for the 
assignment of an effective date earlier than March 21, 1990.  
As the veteran's claim of service connection for non-
Hodgkin's lymphoma was never previously denied, he is not a 
member of the Nehmer class.


ORDER

An effective date of March 21, 1990, but no earlier, for the 
award of service connection for non-Hodgkin's lymphoma is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

